Fourth Court of Appeals
                                   San Antonio, Texas
                                           July 29, 2016

                                      No. 04-16-00447-CV

                     8305 BROADWAY INC. and Changing Surface, Inc.,
                                    Appellants

                                                 v.

           J&J MARTINDALE VENTURES, LLC dba Big Hops Growler Station,
                               Appellees

                  From the County Court At Law No. 10, Bexar County, Texas
                                   Trial Court No. 386551
                        Honorable David J. Rodriguez, Judge Presiding

                                         ORDER
        Appellants timely filed notice of appeal on June 20, 2016. A motion for new trial having
been timely filed, the clerk’s record and reporter’s record were due on July 19, 2016. See TEX.
R. APP. P. 35.1. The clerk’s record has been filed. The court reporter has filed a notification of
late record stating that appellants have failed to request and pay, or make arrangements to pay,
the fee for preparing the reporter’s record, and that appellants are not entitled to appeal without
paying the fee.

        Accordingly, it is ORDERED that appellants provide written proof to this court within
ten (10) days of the date of this order that either (1) a written request has been made for
preparation of the reporter’s record pursuant to TEX. R. APP. P. 34.6 (b)(1), and the reporter’s fee
has been paid or arrangements have been made to pay the reporter’s fee; or (2) appellants are
entitled to appeal without paying the court reporter’s fee.

       If appellants fail to respond within the time provided, and the reporter’s record is not
timely filed, this appeal will be submitted without a reporter’s record. See TEX. R. APP. P.
37.3(b).

                                                      _________________________________
                                                      Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of July, 2016.


                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court